Citation Nr: 9926577	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as due to exposure to Agent Orange while on active duty.

2.  Entitlement to service connection for a skin rash, 
claimed as due to exposure to Agent Orange while on active 
duty.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to Agent Orange while 
on active duty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  His DD-214 and service medical records 
reflect that he served in the Republic of Vietnam during the 
Vietnam Era.  

The matters of entitlement to service connection for 
bronchitis and skin rash, claimed as due to Agent Orange 
exposure, come to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied those claims.  The matter of 
entitlement to service connection for peripheral neuropathy, 
claimed as due to Agent Orange exposure, comes to the Board 
from a February 1997 decision by the RO which denied that 
claim.  See August 1997 notice of disagreement (NOD), August 
1997 statement of the case (SOC), September 1997 VA Form 9 
("Appeal to the Board of Veterans' Appeals") and RO hearing 
request, and January 1998 RO hearing transcript (Tr.), p. 1. 

The Board notes that in April 1998, the veteran filed a claim 
of entitlement to service connection for varicose veins, but 
the RO has not addressed that claim in the first instance.  
The Board also notes that although in 1971 the RO denied the 
veteran's claim of entitlement to service connection for a 
callus of his right foot, and in 1994 denied his claim of 
entitlement to service connection for post-traumatic stress 
disorder, the veteran has indicated that he still desires 
service connection for those disabilities.  See August 1997 
NOD, September 1997 Form 9, and January 1998 RO hearing 
testimony [Tr. p. 8].  Therefore, these matters are referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

2. There is no competent medical evidence a current diagnosis 
of bronchitis, a skin disability, peripheral neuropathy or 
any disease for which the Secretary has determined that a 
presumption of service connection is warranted on the basis 
of exposure to Agent Orange, as listed at 38 C.F.R. 
§ 3.309(e).  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis, claimed as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a skin 
rash, claimed as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for 
peripheral neuropathy, claimed as due to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's Department of Defense Form 214 (DD Form 214) 
indicates that he served on active duty in Vietnam during the 
Vietnam Era.  He alleges that exposure to Agent Orange while 
stationed in Vietnam eventually led to the development of 
bronchitis, a skin rash on his arms and other body parts, and 
peripheral neuropathy, each warranting a grant of service 
connection.

In this regard, the Board notes that generally, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a), 3.304 (1998).  Service connection established in 
this method is known as "direct" service connection.  See 
38 C.F.R. § 3.301, 3.304 (1998); Cf. Combee v. Brown, 
34 F.3d 1039 1042 (Fed. Cir. 1994).  

In contrast to "direct" service connection, in cases where 
the veteran was exposed to certain herbicide agents 
(including Agent Orange) during service, service connection 
for certain diseases shall be granted where such a disorder 
manifests to a compensable degree within a specified period 
of time after service, or after the veteran's last exposure 
to the herbicide agents.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(e) (1998).  These 
diseases include skin disorders or diseases that might be 
manifested by skin disorders, namely, porphyria cutanea tarda 
(PCT), chloracne, and acneform disease consistent with 
chloracne, which must manifest within one year of the 
veteran's last exposure to the herbicide agent(s).  38 C.F.R. 
§§ 3.309(e); see 38 C.F.R. § 3.307(a)(6)(ii) (1998).  These 
diseases also include acute and subacute peripheral 
neuropathy (defined as a transient neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of the date of onset, see 38 C.F.R. 
§ 3.309(e), Note 2).   Additionally, a veteran who, during 
his period of active duty in the military, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to a herbicide agent during such service, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  See McCartt v. West, 
12 Vet. App. 164 (1999).  Service connection established 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307, 3.309 
is known as "presumptive" service connection.  Cf. Combee, 
34 F.3d at 1042.

Notably, bronchitis is not among the diseases listed at 
38 C.F.R. § 3.309(e) as subject to presumptive service 
connection due to in-service Agent Orange exposure.  However, 
where the foregoing presumptive provisions do not apply, 
service connection for a disease claimed to be due to 
herbicide exposure may still be established by proof of 
"direct" causation.  Cf. Combee, 34 F.3d  1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S.Ct. 1171 (1998).  See also Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  The instant decision will 
address each of the veteran's claimed disabilities in terms 
of both direct and presumptive service connection, inasmuch 
as both theories were addressed by the RO.  See February 1998 
SOC.

However, before addressing the merits of the veteran's 
service connection claims under the above-cited law and 
regulations, the Board must determine, as a threshold matter, 
whether the veteran's claims are "well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Brock, 10 Vet. App. at 
160-64.  A claim is well grounded if it is "plausible, 
meritorious on its own or capable of substantiation."  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) also has held that although a claim need not be 
conclusive to be well grounded, competent evidence - and not 
just allegations - must accompany the claim, in order to 
justify concluding that the claim is at least plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Court 
has further held that, where the determinative issue involves 
a medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded - as judged by a fair and 
impartial individual - resides with the veteran.  If it is 
determined that he has not satisfied this initial burden, 
then his appeal must be denied, and VA does not have a "duty 
to assist" him in developing the evidence pertinent to his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence (lay or 
medical, as appropriate) of:  (1) a current disability; (2) 
an in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  More particularly, in claims of 
entitlement to presumptive service connection for disability 
due to herbicide exposure, asserted pursuant to 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307, 3.309(e), the claimant must 
present competent medical evidence that he or she currently 
has one of the disabilities listed at 38 C.F.R. § 3.309(e).  
Brock, 10 Vet. App. at 164.  In any case, there must be 
competent (generally medical) evidence that the claimed 
disability currently exists, determined as of the date of the 
claim.  Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Chelte v. Brown, 10 Vet. App. 268 (1997). 

Here, there is no medical evidence that the veteran currently 
has any of the disabilities that he claims.  Particularly, 
the "current" medical evidence of record, see Degmetich, 
104 F.3d at 1331-32, includes outpatient records from the 
Dorn VA outpatient treatment clinic in Greenville, South 
Carolina, dated from September 1996 to September 1997, as 
well as the report of a March 1998 VA hearing loss 
examination.  The outpatient treatment records reflect 
complaints and treatment relating to HIV infection and a 
fracture, and the hearing loss examination report refers only 
to complaints and diagnoses of hearing problems.  Without 
medical evidence of a current disability, none of the 
veteran's claims can be well grounded.  See Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. App. 
at 93.  Although the veteran alleges that he has the claimed 
disabilities, and testified during the January 1998 RO 
hearing as to the nature of the difficulties that he has 
experienced with respect to the claimed disabilities, he is 
not shown to have the medical background, training, or 
expertise needed to render a self-diagnosis with respect to 
any of the claimed conditions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); cf. Black v. Brown, 10 Vet. 
App. 279, 284 (1997) 

Even assuming arguendo that the veteran's statements were 
competent evidence of a current disability, his claim would 
still not be well grounded.  Specifically, there is no 
medical evidence linking any current disability to a disease 
or injury incurred or aggravated in service.  Moreover, the 
post-Vietnam service medical records and the May 1971 VA 
examination report of record are devoid of evidence of the 
claimed disabilities.  His skin, nervous system, and lungs 
(or respiratory system) were found to be normal on both the 
October 1970 separation examination and the May 1971 VA 
examination.  Although there were in-service notations of 
colds, nasopharyngitis, and an upper respiratory infection, 
there was no diagnosis of bronchitis or indication that such 
illnesses would result in present disability.  Likewise, 
there is no medical evidence to suggest that the occasional 
(May to September 1970) in-service findings of a rash 
represent manifestations, to a compensable degree, of any of 
the diseases listed at 38 C.F.R. § 3.309(e), including PCT, 
chloracne, or acneform disease consistent with chloracne.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for peripheral neuropathy secondary to 
exposure to Agent Orange is well grounded, VA is under no 
"duty to assist" him in developing the evidence pertinent to 
his claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Also, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  As the veteran testified at the January 
1998 RO hearing that he has only been seen since service at 
the Greenville VA outpatient clinic concerning his purported 
Agent Orange residuals, see Tr. pp. 3-7, and records of such 
treatment are already in the claims file, there are 
apparently no other outstanding medical records that could 
support his claim.

Because the RO's August 1997 SOC and February 1998 SSOC did 
not discuss the veteran's claims in terms of well-
groundedness, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question, and an opportunity to submit 
such evidence and argument, and to address that question at a 
hearing, and, if not, whether the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard the Board notes that where, as here, an RO does 
not specifically address the question of whether a claim is 
well grounded, but instead, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded-claim analysis.  Meyer 
v. Brown, 9 Vet. App. 425, 432 (1996).  That proposition 
applies even where the RO has failed to provide the claimant 
with the laws and regulations pertaining to well-grounded 
claims, and notwithstanding that the Board denies the claim 
as not well grounded after the RO adjudicates the claim on 
the merits.  Id.  (Here, the August 1997 SOC cited to 
38 U.S.C.A. § 5107(a)).  That is because the requirement that 
a claim be well grounded is merely a threshold matter, and 
its satisfaction does not, by itself, obtain anything for a 
claimant that he would not receive in a full merits 
adjudication.  Id.  Thus, in the present case, the Board's 
decision does not prejudice the veteran.  Moreover, the Board 
views the RO's discussion in its SOC and SSOC as sufficient 
to inform him of the type of evidence that is necessary to 
make his claim well grounded and warrant full consideration 
on the merits, notwithstanding that the discussion was framed 
in terms of a merits adjudication.  See Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).  Hence, the VA has met its 
"duty to inform" him of the evidence necessary to support his 
claim.  See 38 U.S.C.A. § 5103(a).

The representative contends, in his April 1999 appellate 
brief, that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) and M21-1, Part VI, 
 2.10(f), prior to denying the service connection claim.  He 
further contends that, if the Board finds that the RO did not 
comply with these provisions, that the Board should remand 
the claim for "full development" of the claim.  These 
contentions are refuted by the recent case of Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999), which held that 
the cited provisions of M21-1 do not require evidentiary 
development until the claimant submits a well-grounded claim.  
See 38 U.S.C.A. § 5017(a).  In short, the requirement that VA 
fully develop a "claim" pursuant to M21-1, Part III,  
1.03(a) is not identical to VA's duty to assist in the 
development of "facts pertinent to [that] claim" pursuant 
to 38 U.S.C.A. § 5107(a), because the latter duty arises only 
after a well-grounded claim has been submitted.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); Robinette v. 
Brown, 8 Vet. App. 69 (1995); and compare 38 U.S.C.A. 
§ 5107(a) (West 1991) (duty to "assist" person who has 
submitted a well-grounded claim) with 38 U.S.C.A. § 5103(a) 
(1991) (duty to "inform" any claimant, regardless of well 
groundedness). 

The representative also contends that the veteran is entitled 
to the benefit-of-the-doubt with respect to his claims.  
However, the benefit-of-the-doubt doctrine only applies if VA 
adjudicators reach the merits of a given claim.  As the 
veteran has not presented well-grounded claims here, the 
Board does not reach the merits of his claims, and the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Where a claim is not well grounded, the Board does not have 
jurisdiction to address the merits of that claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  As that is the case here, 
the veteran's claims must be denied.


ORDER

The veteran's claims of entitlement to service connection for 
bronchitis, a skin rash, and peripheral neuropathy, claimed 
as due to in-service exposure to Agent Orange, are not well 
grounded, and are therefore denied.


		
	KEITH ALLEN
	Acting Member, Board of Veterans' Appeals

 

